Citation Nr: 9929735	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 1606 educational assistance benefits, calculated in 
the amount of $2,809.67.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant's periods of  service have not been verified.  
He reportedly served on active duty from 1986 to 1987 and in 
the United States Marine Corps Reserves until December 1993.  
He also reports that his Reserve unit was activated in 
support of Operation Desert Shield/Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the RO Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of an overpayment of Chapter 1606 educational 
assistance benefits.  

In May 1998, the Board remanded the case to afford the 
appellant a hearing at the RO.  In May 1999, a hearing was 
held at the RO in Phoenix, Arizona, before this Member of the 
Board.  



REMAND

As noted in the Board's May 1998 remand, it appears that the 
appellant is attempting to question whether the indebtedness 
was properly created.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in Schaper v. Derwinski, 
1 Vet. App. 430 (1991), held that, when the validity of a 
debt is challenged by an appellant, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  The issue of the validity of the 
indebtedness has not been developed by the RO.  

Indeed, it appears that the entire record is not before the 
Board.  Although the letters advising the appellant of the 
indebtedness are in the claims folder, there is no evidence 
indicating how the amount of the overpayment was calculated.  
Further, there is no evidence in the record verifying that 
the appellant ever served in the military.  If a separate 
education benefits folder has been created, it should be 
associated with the claims folder.  

Under the aforementioned circumstances, it is necessary that 
the case be remanded to the originating agency for the 
following actions:

1.  The RO should attempt to verify the 
appellant's periods of service including 
any active duty and reserve service.  

2.  The RO should take appropriate steps 
to contact the appellant and ask that he 
furnish any information or documentation 
which he may have concerning the issues 
on appeal.  

3.  The RO should obtain any separate 
educational benefits files concerning the 
appellant and associate them with the 
claims folder.  

4.  After accomplishing the foregoing, 
the RO should determine whether the 
overpayment was properly created.  
Complete documentation should be provided 
in this regard.  

5.  If the veteran's indebtedness is 
found to have been properly created, the 
veteran should be asked to complete a 
current VA financial status report along 
with any supporting documentation deemed 
warranted.  

6.  Then, the RO should review the issue 
on appeal.  Due consideration should be 
given to all pertinent law, regulations 
and controlling case law.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include a statement of 
all pertinent law and regulations, and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


